DETAILED ACTION
EXAMINER’S COMMENT
1.	This Office Action is in response to the After Final dated April 05, 2022 and Supplemental Amendment After Final dated May 09, 2022. The supplemental reply filed on October 6, 2021 was entered because the supplemental amendments are adoption of the examiner’s suggestions indicated in the Advisory Action dated April 18, 2022.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-5, 7, 9-19, 30, 31, 33-38 and 40-48 is appropriate. The independent claims have been amended to incorporate the allowable subject matter indicated in the Office Action dated February 7, 2022.
Conclusion
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653